Mr. Justice Thompson delivered the opinion of the court. 5. Trial, § 91*—when general objection to question put to witness insufficient. In an action for personal injuries, on the issue as to whether steam had been negligently blown off from the defendant’s engine at a certain time and place, a general objection to questions put to the engineer as to the condition of the pipes and engine with reference to the necessity of blowing off steam in order to successfully operate the engine, and as to his recollection with respect to the condition of the engine for proper and safe use at the time in question, and as to the quality of the water taken into the engine shortly prior thereto, held improperly sustained. 6. Railroads, § 593*—when instruction in action for personal injuries not improper as being inapplicable to evidence. In an action against a railroad company for damages for personal injuries due to frightening plaintiff’s horse, under a complaint alleging a wilful, intentional, and malicious act of the defendant as the cause of the injury sustained, an instruction as to defendant’s liability on such issue, held not improper because there was no evidence of malice shown, since malice does not necessarily mean an intention to injure but may be a reckless disregard of the rights of others. 7. Railroads, § 593*—when requested instruction on degree of care proper. In an action for personal injuries alleged to have resulted from the negligent act of a railroad company’s locomotive engineer in blowing steam from his engine so as to frighten the plaintiff’s horse, being driven on a highway adjacent to the company’s right of way, held that a requested instruction that, in determining the liability of the defendant, it should be treated not as a common carrier but as an ordinary owner of land and subject to no greater degree of care than would be a private owner of land abutting on the highway under the same circumstances, was correct and should have been given, although stating an abstract proposition of law.